        Case: 5:20-cr-00061-SL Doc #: 20 Filed: 04/17/20 1 of 9. PageID #: 80




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                      )          CASE NO. 5:20-cr-61
                                               )
                                               )
                      PLAINTIFF,               )          JUDGE SARA LIOI
                                               )
vs.                                            )
                                               )          MEMORANDUM OPINION AND
                                               )          ORDER
KEVIN L. DIXON,                                )
                                               )
                                               )
                     DEFENDANT.                )

        This matter is before the Court on the motion of defendant Kevin L. Dixon (“Dixon”) for

bond pending plea and sentencing. (Doc. No. 18 [“Mot.”].) Plaintiff United States of America

(the “government”) opposes the motion. (Doc. No. 29 [“Opp’n”].) For the reasons that follow,

Dixon’s motion is DENIED.

      I. BACKGROUND

        On January 29, 2019, Dixon was charged with one count of being a felon in possession of

a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and (9) and 924(a)(2). (Doc. No. 1

[Indictment].) The activity underlying the charge involved Dixon’s possession of an Israel

Weapon Industries (IWI) .50 caliber Desert Eagle Pistol. (Id. at 1-2.) The indictment charges,

and Dixon does not deny, that he had multiple felony convictions—including aggravated drug

trafficking—which prevented Dixon from possessing a firearm. (See id.)

        On February 12, 2020, a detention hearing was held and Dixon was ordered detained. In

support of detention, the magistrate judge found, “[a]fter considering the factors in 18 U.S.C. §
         Case: 5:20-cr-00061-SL Doc #: 20 Filed: 04/17/20 2 of 9. PageID #: 81




3142(g) and the information at the detention hearing, . . . the defendant must be detained pending

trial because the [g]overnment ha[d] proven [b]y clear and convincing evidence that no condition

or combination of conditions of release will reasonably assure the safety of any other person and

the community.” (Doc. No. 10 [Order of Detention] at 33.) The magistrate judge also found that

that the government had proven “[b]y a preponderance of evidence that no condition or

combination of conditions of release will reasonably assure the defendant’s appearance as

required.” (Id.) In support of these findings, the magistrate judge highlighted the following facts:

(1) the weight of the evidence against Dixon is strong, (2) Dixon is subject to a lengthy period of

incarceration if convicted, (3) Dixon has a prior criminal history, (4) Dixon has a history of

violence or use of weapons, (5) Dixon had previously failed to appear for a proceeding, and (6)

Dixon had prior parole/supervised release violations. (Id.)

         On March 27, 2020, Dixon filed a notice of intent to plead guilty, and a plea and

sentencing date has been set for July 16, 2020. Dixon remains incarcerated at Northeast Ohio

Correctional Center (“NEOCC”) pending a change of plea and sentencing.

    II. DISCUSSION

         On April 8, 2020, Dixon filed the present motion in which he seeks release on bond

pending sentencing due to the current health crisis surrounding the COVID-19 pandemic. He

posits that he is “in more danger from COVID-19 than a normal healthy adult is” because he

suffers from “heart problems and low blood pressure.” (Mot. at 69-70.)1 He insists that he poses


1
  Counsel indicates that he has requested a copy of Dixon’s medical records from his health care provider but has yet
to receive them. (Id. at 70.)




                                                         2
        Case: 5:20-cr-00061-SL Doc #: 20 Filed: 04/17/20 3 of 9. PageID #: 82




no risk of flight or danger to the community if released with conditions. (Id. at 70.)

       A.      18 U.S.C. § 3143

       The parties represent that Dixon’s motion is governed by 18 U.S.C. § 3143, which

requires that a court detain a person found guilty of certain felony crimes pending sentencing,

absent certain narrow exceptions. See, e.g., United States v. Harris, No. 19-356, 2020 WL

1503444 (D.D.C. Mar. 27, 2020) (evaluating motion for immediate release due to COVID-19 of

defendant awaiting sentencing under § 3143). Under 18 U.S.C. § 3143(a)(2), if a defendant is

convicted of a crime of violence, the Court must order the defendant detained. Detainment is

mandatory unless (1) there is “a substantial likelihood that a motion for acquittal or new trial will

be granted” or “the Government has recommended that no sentence of imprisonment be

imposed” and (2) the Court “finds by clear and convincing evidence that the person is not likely

to flee or pose a danger to any other person or the community.” 18 U.S.C. § 3143(a)(2). Here,

Dixon is subject to mandatory detention, the Court is unaware of any basis for which a motion

for a new trial or judgment of acquittal could be granted, and the government is recommending a

term of imprisonment. (See Opp’n at 75.) Once detained in accordance with § 3143(a)(2), an

exception contained in § 3145(c) allows release pending sentencing or appeal “under appropriate

conditions, by the judicial officer, if it is clearly shown that there are exceptional reasons why

such person's detention would not be appropriate” and the defendant poses no risk of flight or

danger. 18 U.S.C. § 3145(c) (emphasis added).

       The Court finds that Dixon is unable to satisfy either requirement for release.

“Exceptional reasons” permitting the release of a defendant subject to mandatory detention are

those that “present a unique combination of circumstances giving rise to situations that are out of

                                                  3
        Case: 5:20-cr-00061-SL Doc #: 20 Filed: 04/17/20 4 of 9. PageID #: 83




the ordinary.” United States v. DiSomma, 951 F.2d 494, 497 (2d Cir. 1991). There is no dispute

that COVID-19 presents serious ongoing concerns for millions of people, especially those with

certain underlying medical conditions. It is for this reason that some courts have determined that

the heightened threat posed by COVID-19 to an inmate with a documented risk factor in a

detention facility with confirmed cases of COVID-19 can present a “unique combination of

circumstances” that meets the “exceptional circumstances” requirement. See, e.g., United States

v. McKenzie, No. 18 Cr. 834 (PAE), 2020 WL 1503669, at *3 (S.D.N.Y. Mar. 30, 2020) (inmate

awaiting sentencing in a facility with an outbreak of COVID-19, who had previously been

released on bond prior to entering a guilty plea and had a documented respiratory condition,

established “exceptional circumstances” to justify his temporary release); but see United States v.

Martin, No. PWG-19-140-13, 2020 WL 1274857 (D. Md. Mar. 17, 2020) (denying request for

release due to COVID-19—notwithstanding defendant’s asthma, high blood pressure, and

diabetes—where defendant posed a risk to others on supervised release). But even assuming that

Dixon’s undocumented low blood pressure and “heart problems” place him at a higher risk for

contracting the COVID-19, the Court finds that Dixon is not entitled to temporary release.

       As set forth in the government’s response, U.S. Marshals Service has taken extraordinary

measures to limit the threat posed by COVID-19. These preventive measures include: (1)

aggressive screening, isolation, and treatment of suspected cases of the virus; (2) the placement

of limitations on prisoner movements within facilities; and (3) the institution of procedures for

staff to call-off and obtain medical care if exhibiting symptoms to avoid exposure to inmates.

(Opp’n at 75-76.) Dixon’s institution has also taken several safety following measures to stop the

spread of the virus. (Id. at 77.) While the Court is sympathetic to Dixon’s concern about the

                                                4
         Case: 5:20-cr-00061-SL Doc #: 20 Filed: 04/17/20 5 of 9. PageID #: 84




COVID-19 virus, “speculation about future conditions does not constitute a ‘compelling reason’

for temporary release.”2 See United States v. Bastianelli, No. 17-305, 2020 WL 1493559, at *1

(W.D. Pa Mar. 27, 2020) (collecting cases denying requests for temporary release due to

generalized concerns about COVID-19); see also United States v. Wages, 271 F. App’x 726, 728

(10th Cir. 2008) (noting that “it is a rare case in which health conditions present an ‘exceptional

reason’” to allow release where otherwise detention would be warranted).

        Additionally, the Court also finds that Dixon is a flight risk and poses a danger to others

and the community, given Dixon’s extensive criminal history—which began in 1993 and

continued through 2018, and includes domestic violence, falsification, multiple drug possession

and trafficking convictions—the nature of the charged offense, his history of supervised release

violations, and the fact that he faces a lengthy prison sentence on the charged offense.

        B.       18 U.S.C. § 3142(i)

        As set forth above, the parties limited their discussion of Dixon’s request for release to §

3143, the statute governing release of individuals awaiting sentencing. While Dixon has entered

an intent to plead, he has yet to offer (and the Court has yet to accept) any such plea.

Accordingly, in an abundance of caution, the Court shall also evaluate Dixon’s request under the

more generous parameters of § 3142. Under the Bail Reform Act, 18 U.S.C. § 3142(i), “[t]he

judicial officer may, by subsequent order, permit the temporary release of [a pretrial detainee], in

the custody of a United States Marshal or another appropriate person, to the extent that the

2
  Specifically, the Court notes that Dixon has not alleged that he has contracted the virus, that he has exhibited
symptoms associated with the virus, or that he has been exposed to individuals who have contracted the virus.




                                                        5
        Case: 5:20-cr-00061-SL Doc #: 20 Filed: 04/17/20 6 of 9. PageID #: 85




judicial officer determines such release to be necessary for preparation of the person’s defense or

for another compelling reason.” In United States v. Clark, No. 19-40068-01-HLT, 2020 WL

1446895 (D. Kan. Mar. 25, 2020) (citing 18 U.S.C. § 3142(i)), the district court observed:

       The court is mindful of the unprecedented magnitude of the COVID-19 pandemic
       and the extremely serious health risks it presents. But, in that context, a defendant
       should not be entitled to temporary release under § 3142(i) based solely on
       generalized COVID-19 fears and speculation. Rather, the court must make an
       individualized determination as to whether COVID-19 concerns present such a
       compelling reason in a particular case that temporary release is necessary under §
       3142(i). In making that determination, the [Court] will evaluate at least the
       following factors: (1) the original grounds for the defendant’s pretrial detention,
       (2) the specificity of the defendant’s stated COVID-19 concerns, (3) the extent to
       which the proposed release plan is tailored to mitigate or exacerbate other
       COVID-19 risks to the defendant, and (4) the likelihood that the defendant’s
       proposed release would increase COVID-19 risks to others.

Id. at *3. At least one district court in the Sixth Circuit has followed the approach laid out in

Clark, and this Court, likewise, agrees that this guidance provides a useful framework for

addressing requests for release under § 3142(i). See, e.g., United States v. Smoot, No. 2:19-CR-

20, 2020 WL 1501810, at *2-3 (S.D. Ohio Mar. 30, 2020) (applying analysis set forth in Clark

and denying defendant’s motion for immediate release under the Bail Reform Act due to

COVID-19).

       As to the first factor—the original grounds for the defendant’s pretrial detention—the

magistrate judge ordered Dixon detained upon a finding that he posed a serious flight risk and a

risk of danger to others and the community. As set forth above, there is nothing in the record that

would cause this Court to reconsider that determination. Moreover, Dixon has now expressed his

intent to plead guilty to a serious offense involving the use of a weapon and carrying a

significant penalty, and he has a significant criminal history punctuated with violent felonies.

These facts counsel against release.
                                                6
           Case: 5:20-cr-00061-SL Doc #: 20 Filed: 04/17/20 7 of 9. PageID #: 86




       As for the second factor—the specificity of defendant’s stated COVID-19 concerns—

Dixon offers only his representation that he suffers from “heart problems” and low blood

pressure and a speculative fear that he is at a higher risk for contracting COVID-19 at his present

facility. He does not provide any documentation regarding his conditions, nor does he allege that

he has contracted the virus, that he has any symptoms of the virus, or that he has been exposed to

the virus. Moreover, the U.S. Marshals Service has taken extraordinary measures to limit the

threat posed by COVID-19. While the Court is sympathetic to Dixon’s concern about the

possibility of contracting the COVID-19 virus, “speculation about future conditions does not

constitute a ‘compelling reason’ for temporary release.” See United States v. Bastianelli, No. 17-

305, 2020 WL 1493559, at *1 (W.D. Pa Mar. 27, 2020) (collecting cases denying requests for

temporary release due to generalized concerns about COVID-19). Although this factor gives the

Court pause, given the vagueness of the state of his condition, it is not sufficient to overcome the

weight of the other factors that weigh against release.

       The third factor—effect of release plan on defendant—also favors continued detention.

Dixon offers no details about the circumstances under which he would reside in home detention.

For example, he offers no evidence on who will be residing with him at his home, or what

precautions will be taken there, including screening and isolation practices, that would keep him

safe and limit his exposure to COVID-19. Because the Court cannot even begin to evaluate

whether the release plan reduces the risk to Dixon, this factor mitigates against temporary

release.

       Finally, the fourth factor—effect of the release plan on the public—does not favor

temporary release. Given Dixon’s extensive criminal history, and history of supervised release

                                                 7
        Case: 5:20-cr-00061-SL Doc #: 20 Filed: 04/17/20 8 of 9. PageID #: 87




violations, the Court is far from convinced that Dixon would remain compliant on temporary

release. “A defendant who is unable to comply with conditions of release poses potential risk to

law enforcement officers who are already tasked with enforcing shelter-in-place orders in many

cities and counties, pretrial services officers who come into contact with the defendant for

supervision, and others if that individual is taken back into custody.” United States v. Clark,

2020 WL 1446895, at *7. Courts have found that the increased burden on pretrial services to

monitor high-risk prisoners on home detention during this national crisis, as well as the likely

risk to law enforcement who would have to take a non-compliant home detainee back into

custody, also weigh in favor of denying motions for temporary release. See, e.g., United States v.

Martin, No. PWG-19-140-13, 2020 WL 1274857, at *4 (D. Md. Mar. 17, 2020) (denying request

for release due to COVID-19—notwithstanding defendant’s asthma, high blood pressure, and

diabetes—noting that location monitoring puts pretrial services officers at risk); United States v.

Aiad-Toss, No. 4:19-cr-00521, 2020 WL 1514482 (N.D. Ohio Mar. 30, 2020) (observing that

“releasing . . . to home detention and electronic monitoring creates its own risks and undue

burden on pretrial services”).

       On balance, the Court finds that Dixon has not established his burden of demonstrating

reasons sufficient to persuade the Court that temporary release under any statutory provision is

warranted.




                                                8
       Case: 5:20-cr-00061-SL Doc #: 20 Filed: 04/17/20 9 of 9. PageID #: 88




   III. CONCLUSION

       For all the foregoing reasons, as well as the reasons set forth in the government’s

response opposing the motion, Dixon’s motion for bond pending plea and sentencing is

DENIED.

       IT IS SO ORDERED.



Dated: April 17, 2020
                                          HONORABLE SARA LIOI
                                          UNITED STATES DISTRICT JUDGE




                                            9
